              Case 1:20-cv-09300-JPC Document 9 Filed 12/16/20 Page 1 of 2

                                                                             Seyfarth Shaw LLP
                                                                               620 Eighth Avenue
                                                                       New York, New York 10018
                                                                                T (212) 218-5500
                                                                                F (212) 218-5526

                                                                          ssverdlov@seyfarth.com
                                                                                T (212) 218-5547

                                                                               www.seyfarth.com

                                                     12/16/2020
December 16, 2020

VIA ECF

Hon. John P. Cronan
U.S. District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

Re:     Juscinska v. Drybar Holdings, LLC,
        Civil Action No.: 1:20-cv-09300-JPC (S.D.N.Y.)

Dear Judge Cronan:

       This firm represents Defendant Drybar Holdings, LLC (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff Natalia Juscinska (“Plaintiff”),
to respectfully request a thirty (30) day extension of time for Defendant to respond to the
Complaint, up to and including January 20, 2021.

       By way of background, Plaintiff commenced this action on or about November 5,
2020. (ECF No. 1.) We understand that Defendant was served with the Summons and
Complaint on November 30, 2020, which makes Defendant’s responsive pleading
deadline December 21, 2020. (ECF No. 6.)

        This is Defendant’s first request for an extension of the responsive pleading
deadline. Defendant is requesting this extension to provide it with additional time to
investigate the allegations in the Complaint. We have communicated with counsel for
Plaintiff, and Plaintiff consents to this request.

        We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines, including
the Initial Conference scheduled for January 26, 2021. We thank the Court for its time
and attention to this matter.




67219726v.1
              Case 1:20-cv-09300-JPC Document 9 Filed 12/16/20 Page 2 of 2
                                                                         Hon. John P. Cronan
                                                                          December 16, 2020
                                                                                      Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Samuel Sverdlov


Samuel Sverdlov


cc:     All counsel of record (via ECF)




                                    Defendant's request is GRANTED. Defendant shall answer, move, or
                                    otherwise respond to the Complaint by January 20, 2021.



                                    SO ORDERED.



                                    Date: December 16, 2020          __________________________
                                                                     JOHN P. CRONAN
                                          New York, New York
                                                                     United States District Judge




67219726v.1
